BLAND, P. J.
This suit grew out of what plaintiff alleges to be a violation of the following contract:
*32“Aurora, Mo., April 11, 1892.
“For and in consideration of the Greenfield and Northern Railroad Company building, extending and completing its said railroad from Mt. Vernon, in Lawrence county, Missouri, to the city of Aurora, in said county and State, and erecting a depot at said last-named city and running their trains on regular schedule for the transportation of freight and passengers on or before the first day of October, 1892,1, the undersigned, agree to pay to said Greenfield and Northern Railroad Company, its successors or assigns, the sum of one hundred dollars as follows, to-wit:. One-third of said sum when said road is completed, one-third in three months and balance in six months from date of said completion, with interest from date of said completion, at the rate of six per cent per annum until paid. But in case said company, its successors or assigns, shall fail to complete said road within the time above proscribed then his obligation shall be void. Payable at any bank in Aurora, Missouri.
“A. L. Sims.”
The evidence is that, citizens of the city of Aurora, including plaintiff, subscribed $30,000 to the Greenfield & Northern Railroad Company as an inducement for that company to extend its road to the city of Aurora, and that plaintiff and most, if not all, of the other subscribers paid the amount by each subscribed and the road was built into Aurora within the time required by the contract. A depot was established there and regular trains, both freight and passenger, were operated over the road for a time and trains were run from Aurora over this road and its connecting line to Kansas' City. The Kansas City, Fort Scott & Memphis railroad, on June 25, 1895, bought the Greenfield & Northern railroad outright, and afterwards the latter road became a competitor of the St. Louis & San Francisco Railroad Company for freight and passenger traffic be*33tween Aurora and Kansas City. But on August 12, 1901, the St. Louis & San Francisco Railroad Company absorbed the Kansas City, Fort Scott & Memphis railroad by a long-term lease, and since the absorption, competition in the carriage of passengers and freight between Aurora and Kansas City has ceased.
The evidence further shows that no passenger trains have been run over the Greenfield & Northern line since its absorption by the Frisco under its lease from the Kansas City, Fort Scott & Memphis road, and that the freight charges on carload lots of live stock between Aurora and Kansas City have been increased from three to four dollars per car. For the reason that competition has been thus destroyed, and for the reason that the depot built by the Greenfield & Northern railroad at Aurora has been entirely abandoned, the plaintiff seeks to recover back the $100 he paid to induce the Greenfield & Northern Railroad Company to extend its line into Aurora.
Plaintiff’s contention is that the consideration for which hé paid his money, to-wit, to secure competition in railroad carriage between Aurora and Kansas City, has entirely failed by reason of the absorption of the Greenfield & Northern railroad by the Frisco railroad.
One trouble with plaintiff’s contention is that his written contract fails to mention the establishment and. maintenance of a competing line with the Frisco between Aurora and Kansas City as entering into the consideration for the contract. The truth is, as the evidence shows, that the Frisco did not at the date of the contract have any line of road running into Kansas City and was not a competing carrier for either freight or passengers between Aurora and Kansas City and it was not known at that time that it ever would be, hence, it is not possible that tbe notion of securing the line as a competing line with the Frisco between Aurora and *34Kansas City could have been entertained by either party to the contract.
Another trouble that confronts the plaintiff is that his contract was reduced to writing. It is a plain and unambiguous contract, and the conclusive presumption is that the writing expresses the final result of the negotiations between the parties and is the result of the entire treaty, and expresses all of the terms that were finally agreed to. So long as this contract stands unassailed for fraud or mistake, it is conclusive on both parties and verbal testimony is inadmissible to vary, contradict, add to, or subtract from its terms. Plaintiff agreed to pay $100 in consideration that the Greenfield & Northern Railroad Company would extend its line of railroad to Aurora and have it in running order on or before October 1, 1892. Plaintiff proved that the road was built and in running order before the first day of October, 1892, therefore, he got all he contracted for and the court properly instructed the jury that he was not entitled to recover.
The judgment is affirmed.
Reyburn and Goode, JJ., concur.